DETAILED ACTION
	The following action is in response to the election filed for application 16/439,223 on October 5, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). With regard to figs. 2 and 4, the figures merely show interconnections between generic boxes and various subsystems. The generic boxes, without relevant text, fail to show the required structural and functional details. Further, figures 2 and 4 show flow charts using generic numbers, but lack any relevant text that would provide a proper understanding of the details of the method.
It is suggested applicant replace the numbers in the boxes with brief descriptions or symbols to show the control/input in each step.  



Specification
The disclosure is objected to because of the following informalities: references to the claims in paragraph 68 should be removed.  
Appropriate correction is required.
Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 5, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanada ‘113 in view of Hara ‘576.  With regard to claim 1, Hanada teaches a powertrain system configured to transfer torque to a driveline, comprising: a multi-cylinder internal combustion engine E, a transmission T, an electric machine M, and a controller 1, wherein the engine is configured to operate in one of an all-cylinder mode and a dynamic deactivation mode to .

Allowable Subject Matter
Claims 2 and 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the system as claimed, and particularly
wherein the instruction set executable to operate the electric machine to generate motor torque to supplement the engine torque to generate the output torque comprises the instruction set executable to: determine a first energy cost associated with a torque converter clutch slip to damp vibration induced by operation of the engine in the dynamic deactivation mode; determine a second energy cost associated with operating the electric machine to damp vibration induced by operation of the engine in the dynamic deactivation mode; and control the electric machine to damp vibration induced by operation of the engine in the dynamic deactivation mode when the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heap ‘232 and Haskara ‘786 have been cited to show cost analysis for running in various hybrid modes.
Krause ‘610 has been cited to show a similar system comprising a cylinder deactivation control for an engine 15, and electric machine 25, a torque converter 20, wherein the torque converter is controlled to smooth rotation irregularities from the engine.
	Whitney ‘299 has been cited to show a similar system comprising an engine 102 that can run in cylinder deactivation mode FE, an electric machine 102, a torque request 254, and the best mode of the various cylinder deactivation modes to use.
	Van Ess ‘078 has been cited to show a similar system comprising an engine 10, electric machine 14, wherein the torque of the motor is used to supplement the torque of the engine when in a cylinder deactivated mode (paragraph 43) to achieve a requested torque 114.
	Ho ‘637 has been cited to show a similar system comprising an engine 100 and electric machine 110, wherein the electric machine is controlled to supplement the torque of the engine during various deactivated cylinder modes, as well as suppress vibrations.
	Kuroda ‘546 has been cited to show a similar system comprising an engine 6, electric machine 7, ECU 5, transmission 20, wherein the vehicle is controlled to a low gear (Col. 13, line 7), and the engine is commanded to a cylinder deactivation mode, and the requested torque D is supplemented by the resulting torque of the engine PR and the torque of the electric machine PM.




FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.
	







 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



December 21, 2021